Citation Nr: 0329094	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-concussion syndrome with headaches and organic brain 
disorder with dysthymia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
labyrinthitis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

4.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in which the RO denied the claims listed on the title 
page of this decision.  The appellant disagreed and this 
appeal ensued.  

In this decision, the Board denies the claim for an 
evaluation in excess of 10 percent for bilateral tinnitus.  
The remaining claims will be addressed in the Remand portion 
of this document.  


FINDING OF FACT

The appellant has bilateral recurrent tinnitus.  


CONCLUSION OF LAW

The appellant is not entitled to an evaluation in excess of 
10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
Diagnostic Code 6260 (1999 to 2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In the June 1999 statement of 
the case, the RO told the appellant of the criteria for 
proving an increased rating for tinnitus and the evidence 
considered in evaluating the claim.  By a letter in February 
2002, the RO informed the appellant of the VCAA, of the 
assistance and notification obligations, of his duties to 
provide information as to evidence and information relevant 
to the claim, and of specifically what evidence VA had and 
what VA would do to further assist him.  In a July 2002 
supplemental statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes VA clinical 
records and VA examinations relevant to the evaluation of 
tinnitus disability.  The appellant has not identified any 
other sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2003).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Service connection for tinnitus has been established with a 
10 percent evaluation under the criteria of Diagnostic Code 
6260.  When the appellant filed his claim for an increased 
rating, that criteria provided for a 10 percent evaluation 
where tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87 (1999).  
Under amended criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000 to 2002).  A separate 
evaluation for tinnitus could be combined with an evaluation 
under Diagnostic Codes 6100 (hearing loss), 6200 (otitis 
media, mastoiditis, and cholesteatoma), 6204 (peripheral 
vestibular disorders) or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Id., Note.  

In response to perceived ambiguity in this criteria, VA's 
General Counsel concluded that a single 10 percent disability 
rating is to be assigned for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003.  The criteria was again amended effective 
June 13, 2003, to provide that only a single 10 percent 
evaluation could be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2003).  It 
was noted that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) was not to be evaluated under this 
Diagnostic Code, but evaluated as part of any underlying 
condition causing it.  Id. at Note (3).  

The Board observes that there is no substantive change in the 
recent revision of the regulation; therefore, the Board's 
consideration whether an increased evaluation for tinnitus is 
warranted is not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA examinations in October 1996, August and September 1997, 
June and November 1998, and June 1999, as well as VA 
treatment records in December 2000, indicate that the 
appellant has bilateral tinnitus.  The currently assigned 
10 percent evaluation is the highest rating possible under 
Diagnostic Code 6260.  There is no basis for the assignment 
of a higher schedular rating.  Accordingly, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent.  

Separate evaluations are not warranted for each ear, as legal 
authority in explicit terms precludes such separate 
evaluations.  In VAOPGCPREC 2-2003, the General Counsel noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  Id. citing THE MERCK MANUAL 665 
(17th Ed. 1999).  The General Counsel referenced the notice 
of proposed rulemaking in its opinion for the medical 
explanation of tinnitus that resulted in the amendment to 
Diagnostic Code 6260, by stating the following, in part:  

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).  

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  Again, while the 
criteria in effect prior to the 1999 amendment are not for 
application in this case, the criteria in effect as of 1999 
are in effect.  As a result of the General Counsel's finding 
in the precedential opinion, the Board is precluded from 
granting separate evaluations for each ear affected by 
tinnitus, as precedential opinions of the General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
rating criteria preclude an evaluation in excess of 10 
percent for bilateral tinnitus.  Appeals where the law and 
not the evidence is dispositive are terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  In 
this case, the law mandates that no more than a 10 percent 
evaluation is assigned for bilateral tinnitus.  Consequently, 
the appeal with regard to entitlement to an evaluation in 
excess of 10 percent is denied.  


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
is denied.  


REMAND

The most recent VA examinations addressing three of the 
remaining claims (for increased evaluations for post 
concussion syndrome, right ear hearing loss, and 
labyrinthitis) were in June 1999.  Although the record also 
includes copies of VA treatment records into 2002, those 
records provide indications of the severity of some of the 
disabilities, though not a complete picture on which a rating 
should be based.  As such, these claims will be remanded for 
provision of VA examinations to address their severity.  The 
individual unemployability claim will be deferred pending 
completion of this development and readjudication of the 
rating claims.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit's holding in 
PVA was similar to that reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Schedule the appellant for VA 
psychiatric and neurologic examinations 
to address the severity of the post 
concussion syndrome with headaches and 
organic brain disorder with dysthymia.  
Make the claims file available to the 
examiner for review before the 
examination.  Ask the examiner to 
specifically comment upon the presence 
and severity of any of these symptoms: 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; neglect of appearance or 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name; deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; difficulty in 
adapting to stressful circumstances; 
inability/difficulty establishing and 
maintaining effective work and social 
relationships; reduced reliability and 
productivity due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; memory impairment (e.g., 
retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment and abstract thinking; 
disturbances of motivation and mood.  Ask 
the examiner(s) to opine as to the effect 
of these disabilities on the appellant's 
employability.  The rationale for the 
opinions expressed should be set forth in 
an examination report associated with the 
claims file.  

3.  Schedule the appellant for VA 
audiologic and ear-disease examinations 
to determine the severity of his 
labyrinthitis and right ear hearing loss.  
Conduct audiologic testing and record for 
each ear the pure tone thresholds for 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) and 
the speech discrimination scores.  Record 
the presence and severity (moderate 
versus severe) of any indication of 
vestibular disequilibrium, such as 
dizziness or staggering.  Ask the 
examiner(s) to opine as to the effect of 
these disabilities on the appellant's 
employability.  The rationale for the 
opinions expressed should be set forth in 
an examination report associated with the 
claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims for an 
evaluation in excess of 30 percent for 
post concussion syndrome with headaches 
and organic brain disorder with 
dysthymia, and evaluation in excess of 10 
percent for labyrinthitis (using both 
versions of the criteria applicable to 
this claim), and a compensable evaluation 
for right ear hearing loss (using both 
versions of the criteria applicable to 
this claim).  After readjudicating these 
claims, the RO should readjudicate the 
unemployability claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



